Citation Nr: 0534075	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-36 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.	Entitlement to service connection for a hernia.

2.	Entitlement to service connection for a testicular 
condition, claimed as impotence.

3.	Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to November 1969.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision that 
denied service connection for a hernia, for a testicular 
condition, claimed as impotence, and for hepatitis C.  The 
veteran has filed a timely appeal of this decision.    

In June 2005, the veteran and his wife testified at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing is of 
record. 


FINDINGS OF FACT

1.	There is no competent evidence that any current hernia 
condition is medically related to the veteran's military 
service.

2.	There is no competent evidence that the veteran currently 
has or ever has had a testicular condition, to include 
impotence.  

3.	The most persuasive evidence of record establishes that 
the veteran's     hepatitis C did not originate in service 
and is not otherwise causally related to his military 
service.



CONCLUSIONS OF LAW

1.	A hernia was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303 (2005).

2.	A testicular condition, claimed as impotence, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.159, 
3.303 (2005).

3.	Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.159, 3.301, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 
5106, 5107, 5126 (West 2002), became effective on 
November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2005). The VCAA and implementing regulations eliminated the 
requirement of submitting a well-grounded claim, and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini 
II").  This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

In the instant case, the veteran has received VCAA notice 
through a May 2001 letter.  This correspondence notified the 
veteran with regard to the information and evidence 
necessary to substantiate his claims, the evidence that VA 
would attempt to provide, and the information and evidence 
that he was expected to provide.  Also included in this 
letter was a specific request that the veteran inform the RO 
if there was any additional information or evidence that he 
wanted it to obtain.  Moreover, in its September 2003 
statement of the case (SOC), and May 2004 supplemental SOC 
(SSOC), the RO notified the veteran of the additional 
medical evidence needed to support his claims, as well as 
included citation to key regulations governing the 
implementation of VA's duty to notify and assist, including 
38 C.F.R. § 3.159.  Accordingly, all appropriate action has 
been taken to fully inform the veteran as to the evidence 
needed to support his claims and how VA may assist him with 
this process, in accordance with the provisions of the VCAA.  
See 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(1), and 
Pelegrini II.  

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) also held, among other things, that 
a VCAA notice, as required by 38 U.S.C.          § 5103(a) 
(West 2002), must be provided to a claimant before the 
initial unfavorable RO decision on a claim for VA benefits.  
Peligrini II, 18 Vet. App. at 119-120.

The May 2001 VCAA notice letter was dated prior to the June 
2002 rating decision that represented the initial 
adjudication of the claims on appeal.  Therefore, the timing 
of this notice was in accordance with the requisite sequence 
of events prescribed in Pelegrini II (i.e., VCAA letter 
before initial adjudication).   

Additionally, in developing the veteran's claims, the RO has 
obtained the veteran's service medical records (SMRs), and 
VA outpatient treatment records from the     El Paso VA 
Medical Center (VAMC).  The RO has also arranged for the 
veteran to undergo a VA examination in connection with the 
claims on appeal, the report of which is of record.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
veteran has submitted various private treatment records, as 
well as personal statements and statements from his spouse.  
He has also been afforded the opportunity to provide 
testimony during a videoconference hearing before the 
undersigned Acting VLJ of the Board.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence 
he should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, 
the Board will address the merits of the claims.

II.	Background

The report of the veteran's March 1966 induction examination 
notes the presence of two tattoos, one on each arm.  His 
SMRs do not include any record of treatment for a hernia, or 
any genitourinary condition.  There is also no record of a 
diagnosis of hepatitis, or any other condition affecting the 
liver.  

On examination for purposes of separation in October 1969, 
it was noted that the veteran had numerous tattoos, 
including at least three on each forearm, and an additional 
one over his back.  At that time he also denied any history 
of a rupture or hernia. 
Records from a January 1975 private hospitalization for 
psychiatric treatment note with respect to the veteran's 
medical history, a prior hernia repair operation, left 
inguinal, with no complications or sequelae. 

The veteran underwent a VA examination April 1981, and the 
examining physician then noted no general medical diagnosis 
other than a superficial scar on the left forearm, and 
multiple tattoos.   

Clinical laboratory test records from the El Paso VAMC dated 
in December 1999, reflect a positive test result for the 
hepatitis C antibody.  

In a statement received in January 2000, the veteran alleged 
that during military service he had undergone surgery twice, 
on the former occasion to alleviate a hernia, and in the 
latter instance to treat a testicular condition.  He further 
stated that he had received blood transfusions in connection 
with each of the above surgical procedures, and that this 
may have been the cause of his hepatitis C.    

In his April 2000 letter, H. Lopez, D.O., indicated that he 
had recently evaluated the veteran for his hepatic status.  
He noted that the veteran's past medical history was 
positive for transfusion acquired hepatitis C.  It was 
further noted that the veteran was given blood in 1968 
during an inguinal herniorrhaphy and subsequently tested 
positive for hepatitis C, and also that the veteran was 
afflicted with diabetes type I with diabetic neuropathy.  A 
physical examination revealed that the veteran was in no 
acute distress.  Head, ears, eyes, nose and throat were 
normal.  Lungs were clear to auscultation.  The heart had a 
regular rate and rhythm.  The abdomen was soft, without an 
enlarged liver margin.  Lab test results revealed positive 
findings for hepatitis C with immunity to hepatitis B.  The 
impression was of acquired hepatitis C from a blood 
transfusion, and type I diabetes mellitus.   

In a statement received in December 2000, the veteran 
alleged that he underwent two surgical procedures during 
service at Fort Carson, Colorado in 1968, for a hernia 
repair.  He further stated that approximately six months 
after the surgery, he developed pain and a burning sensation 
in the groin area.  He alleged that he had also suffered 
from impotence over the past 15 years.  

In her statement also received in December 2000, the 
veteran's wife stated that she recalled him having undergone 
two hernia repair surgeries during service, and that one of 
these surgeries also involved the right testicle.  She 
stated that since the veteran returned from service he had 
experienced sexual dysfunction.   

The report of an April 2002 general medical examination 
initially notes that the examiner had conducted a review of 
the contents of the veteran's claims file.  It was further 
noted that with regard to his claimed hepatitis C, the 
veteran reported that he was first informed that he had this 
condition in 1992 when he attempted to donate blood, and 
this request was refused after a blood screening procedure.  
He had also received a positive test result for the 
hepatitic C antibody at a VA medical facility in 1999, 
although his hepatitis C still had not yet been confirmed 
through a hepatitic C RIBA test procedure.  The veteran 
indicated that he had never received any treatment for 
hepatitis because of his psychiatric conditions with 
schizophrenia and depression.  He complained that his recent 
symptoms included occasional vomiting, but he denied having 
any hematemesis or melena.  He did complain of daily 
abdominal pain, usually to the right upper quadrant, with 
associated occasional bloating, and daily nausea.  He denied 
having any fever, but did have increased fatigue, weakness, 
and depression, which in the view of the examiner were most 
likely compounded because of his chronic schizophrenia.  

The examiner further indicated that in reviewing the 
veteran's risk factors for hepatitis C, he stated that he 
did not recall having any blood transfusions.  He denied 
having any intravenous (IV) drug abuse.  However, according 
to the claims file, there was a note from 1975 from a 
medical provider stated that the veteran most likely used IV 
drugs and oral drugs when he was an adolescent.  Also noted 
was that the veteran had some tattoos.  He did not recall 
that he had some tattoos before he came into the military in 
1966, but according to the claims file, specifically, his 
induction physical, there were two tattoos and they were 
found before he came to the military.  During his military 
career the veteran had several additional tattoos applied.  
He denied a history of promiscuous sex.  He had some 
alcoholism that according to him he had while on active 
duty.  

A physical examination revealed that the veteran was in no 
apparent distress.  He was walking, with no signs of pain, 
or limping with ambulation.  The abdomen appeared flat.  
There was no organomegaly.  There was some tenderness to 
deep palpation in the right iliac fossa.  There were no 
rebounds.  The veteran had normal bowel sounds.  He had an 
old surgical scar on the right upper quadrant that was well-
healed.  On the inguinal area he had two surgical scars 
bilaterally that were well-healed.  The veteran's skin 
showed some signs of palmar erythema on both hands, but 
there was no telangiectasia noticed at this time.  He had 
some scattered tattoos on his arms.  There were also two old 
scars noticed on the arms and on the neck that were 
secondary to previous suicide attempts.  These scars were 
well-healed with no abnormalities.  In December 1999, the 
veteran had a hepatitis C antibody test which was positive.  
Hepatitis B surface antigen and surface antibody tests were 
negative.  A more recent hepatitic C RIBA test was positive.  

The examiner rendered a diagnosis of hepatitic C, found.  He 
then stated that in his opinion, it was less likely than not 
that the veteran's hepatitis C was secondary to the tattoos 
that he applied while in military service.  Rather, the 
examiner indicated that most likely hepatitis C was 
secondary to the previous IV drug abuse that the veteran had 
when he was an adolescent.  He explained that he had based 
this determination on the veteran's prior clinical records 
from 1975, as well as on the fact that there was a much 
greater percentage chance of acquiring hepatitis C from drug 
abuse than previous tattoo application.  

A copy of records requests sent to the National Personnel 
Records Center (NPRC) dated in September 2001, and November 
2002, reflect that the RO attempted to obtain any available 
medical records of a hernia repair procedure conducted at 
Fort Carson, Colorado, around the time period specific by 
the veteran, however, the NPRC was unable to provide any 
such records in response.  A more recent letter dated in 
April 2004 from the NPRC to the veteran, in response to his 
own inquiry, reflects that this agency had attempted to 
obtain any available records from mid-1967, but that no such 
records were on file.    

During the June 2005 Board hearing, the veteran testified 
that he developed a hernia in service from picking up heavy 
objects as part of his military occupational duties.  He 
stated that he underwent a hernia repair procedure during 
service in 1966, and that after these procedures he 
developed a painful and burning sensation in the area of the 
groin.  He further stated that this included pain in the 
testicular area.  According to the veteran, during service 
he also obtained approximately 8 or 9 tattoos while serving 
at Fort Carson.  

Analysis

Service connection may be granted for a disability 
resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R.       §§ 3.303, 3.304, 3.306.  
Service connection also can be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

With respect to claims filed after October 31, 1990, as in 
this case, an injury or disease incurred during active 
service will not be deemed to have been incurred in the 
line of duty if the injury or disease was a result of the 
person's own willful misconduct, including abuse of alcohol 
or drugs.  See 38 U.S.C.A. § 105;           38 C.F.R. §§ 
3.1(m), 3.301(d).  VA's General Counsel has confirmed that 
direct service connection for a disability that is a result 
of a claimant's own abuse of alcohol or drugs is precluded 
for purposes of all VA benefits for claims filed after 
October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); 
VAOPGCPREC     2- 98 (Feb. 10, 1998).

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet App. 518, 519 (1996).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("[T]he VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine" and does not mandate a 
discussion of all lay evidence of record.)

A.	Hernia

Based on a review of the competent medical evidence of 
record, the Board finds that service connection for a hernia 
is not warranted. 

A private psychiatrist in 1975 noted a history of a left 
inguinal hernia repair, with no complications or sequelae, 
but there is no indication as to the date of such procedure, 
and the notation as to "no sequelae" suggests that there 
was no residual disorder.  However, the Board in this 
instance will at least consider, for the sake of argument, 
that the veteran has some current disability involving a 
hernia, or residuals of treatment for such condition, based 
on the above-noted 1975 hospitalization record and VA 
examiner's notation of surgical scars in the groin area.  
Nonetheless, there is still no competent evidence of record 
of a medical nexus between a hernia condition and the 
veteran's active military service.  In this respect, the 
veteran's SMRs are absent of any complaints or findings 
related to a hernia, and the report of his separation 
examination specifically reflects that he then denied a 
history of a rupture or hernia.  While both the RO and the 
veteran himself have attempted to obtain hospitalization 
records of his alleged in-service hernia repair surgery from 
the NPRC, this agency has been unable to provide any such 
records.  The fact that no records could be found regarding 
a hernia surgery in service is consistent with the veteran's 
report of no history of any hernia problems and no treatment 
or complaints of such during service.  The veteran's post-
service treatment records also do not include any finding or 
opinion suggesting a medical relationship between a current 
hernia condition and service, and neither the veteran nor 
his representative has provided or otherwise identified any 
such evidence that would demonstrate a nexus to service.      

B.	Testicular Condition

After a careful review of the pertinent evidence, the Board 
has determined that the claim for service connection for a 
testicular condition, claimed as impotence, must be denied.  
There is simply no competent evidence in this instance which 
establishes that the veteran has or ever has had any 
testicular condition.  His SMRs are absent for the claimed 
disability.  Also, he has alleged that a testicular 
condition had an initial onset following his first hernia 
surgery in service -- however, as previously mentioned, 
there is no competent medical evidence of record in this 
case that such procedure was ever conducted.  There is 
likewise no post-service medical evidence of the claimed 
testicular condition.  Significantly, the April 2002 general 
medical VA examination report does not reflect any 
complaints, findings, or diagnosis pertinent to this 
condition.  In such an instance where there is no evidence 
whatsoever of the claimed disability, there can be no valid 
claim for service connection.  38 U.S.C.A. § 1110; Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998);  
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).     

The veteran has contended that the April 2002 VA general 
medical examination was inadequate for purposes of 
evaluating his claim for service connection for a testicular 
condition, in that the examiner observed healed surgical 
scars in the groin area but did not then conduct an in-depth 
examination of the genitourinary region that would have 
substantiated the presence of the claimed disability.  
However, the examination report in question indicates that 
the veteran had the opportunity to provide the examiner with 
any relevant medical history and information regarding more 
recent health conditions, and did not describe any problems 
involving the claimed testicular condition.  There is also 
no medical evidence in his claims file, which the examiner 
in this case thoroughly reviewed, which would have suggested 
that any more in-depth examination was necessary to evaluate 
the veteran for the claimed condition.  Hence, the above 
examination report should be considered adequate for 
consideration of the veteran's claim.     

C.	Hepatitis C

For the reasons set forth below, the competent and probative 
evidence weighs against the veteran's claim for service 
connection for hepatitis C.  With regard to the veteran's 
period of active military service, there is no record of any 
confirmed or suspected diagnosis of hepatitis, or for that 
matter any other hepatic condition.  The first objective 
record of the claimed condition is not dated until December 
1999, as reflected in a VA laboratory testing report, almost 
30 years after discharge from service. 

Furthermore, while more recent testing procedures have 
substantiated the diagnosis of hepatitis C, providing 
evidence of the currently claimed disability, the most 
persuasive evidence addressing whether there is a nexus 
between hepatitis C and military service tends to rule out 
such a medical relationship.     
The veteran has submitted an April 2000 letter from H. 
Lopez, D.O., which notes that his prior medical history was 
positive for transfusion acquired hepatitis C, following a 
blood transfusion in 1968 during an inguinal herniorrhaphy.  
Physical examination did not reveal any abnormalities of the 
head, ears, eyes, nose and throat, or the abdominal region.  
The impression was, in pertinent part, acquired hepatitis C 
from a blood transfusion.  The above medical provider's 
opinion reflects consideration of the veteran's assertions, 
but does not incorporate any review of his objective medical 
history, which notably is absent for any surgical procedure 
and/or blood transfusion in service.  As such, the diagnosis 
of hepatitis C due to a blood transfusion represents at best 
a tenuous and unsupported clinical assessment.  See e.g., 
Reonal v. Brown, 5 Vet. App. 458 (1993) (medical opinions 
relating a current disability to military service that are 
based on an inaccurate factual premise have no probative 
value). 

Thereafter, the April 2002 VA examiner expressed that 
opinion that it is less likely than not that the veteran's 
hepatitis C is secondary to the tattoos that he applied 
while in military service.  He has noted that the more 
likely cause of hepatitis C was the veteran's previous IV 
drug abuse from when he was an adolescent, based on a review 
of clinical records dated from shortly after service.  The 
examiner also observed that the veteran did not report 
having undergone any prior blood transfusions, and on 
reviewing the pertinent medical history the examiner did not 
indicate a history of a blood transfusion.  It should be 
noted that factors for assessing the probative value of a 
medical opinion include the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  
Significantly, moreover, a history of drug use, even in 
cases where this may have occurred during service, cannot 
legally present a basis for a grant of service connection.  
See 38 C.F.R. § 3.301(d).  

In deciding this claim, it is the Board's responsibility to 
weigh the evidence (both favorable and unfavorable) and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Obviously, 
this responsibility is more difficult when, as here, medical 
opinions diverge.  And at the same time, the Board is 
mindful that it cannot make its own independent medical 
determination and there must be plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, though, 
as explained below, there are legitimate reasons for 
accepting the VA examiner's opinion over the private 
treatment provider's medical opinion to the contrary.

The April 2002 VA physician has provided his conclusion that 
negates a relationship between hepatitis C and service, 
based upon a detailed physical examination of the veteran, 
as well as a comprehensive review of the claims file.  He 
has considered the veteran's specific medical history, along 
with general information concerning the diagnosis and 
treatment of hepatitis C, in ruling out claimed service-
related factors as the cause of this condition.  This 
physician's opinion is well-supported and grounded in an 
identifiable factual basis, and should therefore be afforded 
significant probative weight.  See Elkins v. Brown, 5 
Vet. App. 474, 478 (1993); Owens v. Brown, 7 Vet. App. 429 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In 
contrast, the April 2000 medical opinion appears to be based 
solely on the veteran's uncorroborated history of undergoing 
hernia surgery in service.  Hence, the April 2002 VA 
examiner's conclusion represents the more persuasive 
opinion.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991); Waddell v. Brown, 5 Vet. App. 454, 456 (1993); Goss 
v. Brown, 9 Vet. App. 109, 114 (1996).

D.	Conclusion

For all of the foregoing reasons, the claims for service 
connection for a hernia, for a testicular condition, claimed 
as impotence, and for hepatitis C, must be denied.  

The Board has taken into consideration the assertions of the 
veteran and his spouse in support of each of the claims on 
appeal, in addition to those findings obtained from various 
VA and private treatment providers.  However, as each has 
not been shown to be other than a layperson, neither is not 
competent to offer a probative opinion concerning the 
diagnosis of a current disability, or in the alternative, 
etiologically linking such disability to the veteran's 
active military service.  See Grottveit v. Brown, 5 Vet. 
App. 91,93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The Board has also considered the applicability of the 
benefit-of-the-doubt doctrine in regard to each of the 
veteran's claims.  But as the competent evidence does not 
support the claims for service connection for a hernia or a 
testicular condition, and furthermore, as the preponderance 
of the evidence is against the claim for service connection 
for hepatitis C, this doctrine is not applicable in this 
appeal.                 


38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER


Service connection for a hernia is denied.

Service connection for a testicular condition, claimed as 
impotence, is denied.

Service connection for hepatitis C is denied.



____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


